Exhibit 10.15


LEASE AGREEMENT


THIS LEASE AGREEMENT (hereinafter referred to as the "Agreement") made and
entered into this 1st day of July, 2012, by and between Golden Bull Estates
Limited, whose address is Suite 3501-33 Harbour Square Toronto, Ontario, M5J 2G2
(hereinafter referred to as "Lessor") and EastGate Pharmaceuticals Inc.
(hereinafter referred to as "Lessee").


W I T N E S S E T H:


WHEREAS, Lessor is the fee owner of certain real property being, lying and
situate in the City of Toronto, such real property having a street address of
Suite 2203-65 Harbour Square, Toronto, Ontario.


WHEREAS, Lessor is desirous of leasing the Premises to Lessee upon the terms and
conditions as contained herein; and


WHEREAS, Lessee is desirous of leasing the Premises from Lessor on the terms and
conditions as contained herein;


NOW, THEREFORE, for and in consideration of the sum of ONE DOLLAR ($1.00), the
covenants and obligations contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:


1.            TERM.  Lessor leases to Lessee and Lessee leases from Lessor the
above described Premises together with any and all appurtenances thereto, for a
term of four (4) year(s), such term beginning on the 1st day of July, 2013, and
ending at 12 o'clock midnight on the 30th day of June, 2017.


2.            RENT.  The total rent for the term hereof is the sum of three
thousand five hundred DOLLARS ($3500.00) payable on the first (1st) day of each
month of the term, in equal instalments of three thousand five hundred DOLLARS
($3500.00) first and last instalments to be paid upon the due execution of this
Agreement.  All such payments shall be made to Lessor at Lessor's address as set
forth in the preamble to this Agreement on or before the due date and without
demand.  All post-dated cheques due upon execution of agreement.


3.            USE OF PREMISES.  The Premises shall be used and occupied by
Lessee exclusively, as a private single family dwelling, and no part of the
Premises shall be used at any time during the term of this Agreement by Lessee
for the purpose of carrying on any business, profession, or trade of any kind,
or for any purpose other than as a private single family dwelling.  Lessee shall
not allow any other person other than Lessee's immediate family or transient
relatives and friends who are guests of Lessee, to use or occupy the Premises
without first obtaining Lessor's written consent to such use.  Lessee shall
comply with any and all laws, ordinances, rules and orders of any and all
governmental or quasi-governmental authorities affecting the cleanliness, use,
occupancy and preservation of the Premises.


4.            CONDITION OF PREMISES. Lessee stipulates, represents and warrants
that Lessee has examined the Premises, and that they are at the time of this
Lease in good order, repair, and in a safe, clean and tenantable condition.

--------------------------------------------------------------------------------



5.            ASSIGNMENT AND SUB-LETTING. Lessee shall not assign this
Agreement, or sub-let or grant any license to use the Premises or any part
thereof without the prior written consent of Lessor. A consent by Lessor to one
such assignment, sub-letting or license shall not be deemed to be a consent to
any subsequent assignment, sub-letting or license. An assignment, sub-letting or
license without the prior written consent of Lessor or an assignment or
sub-letting by operation of law shall be absolutely null and void and shall, at
Lessor's option, terminate this Agreement.

6.            ALTERATIONS AND IMPROVEMENTS. Lessee shall make no alterations to
the buildings or improvements on the Premises or construct any building or make
any other improvements on the Premises without the prior written consent of
Lessor. Any and all alterations, changes, and/or improvements built, constructed
or placed on the Premises by Lessee shall, unless otherwise provided by written
agreement between Lessor and Lessee, be and become the property of Lessor and
remain on the Premises at the expiration or earlier termination of this
Agreement.

7.            NON-DELIVERY OF POSSESSION. In the event Lessor cannot deliver
possession of the Premises to Lessee upon the commencement of the Lease term,
through no fault of Lessor or its agents, then Lessor or its agents shall have
no liability, but the rental herein provided shall abate until possession is
given. Lessor or its agents shall have thirty (30) days in which to give
possession, and if possession is tendered within such time, Lessee agrees to
accept the demised Premises and pay the rental herein provided from that date.
In the event possession cannot be delivered within such time, through no fault
of Lessor or its agents, then this Agreement and all rights hereunder shall
terminate.

8.            HAZARDOUS MATERIALS. Lessee shall not keep on the Premises any
item of a dangerous, flammable or explosive character that might unreasonably
increase the danger of fire or explosion on the Premises or that might be
considered hazardous or extra hazardous by any responsible insurance company.

9.            MAINTENANCE AND REPAIR; RULES. Lessee will, at its sole expense,
keep and maintain the Premises and appurtenances in good and sanitary condition
and repair during the term of this Agreement and any renewal thereof. Without
limiting the generality of the foregoing, Lessee shall:
(a) Not obstruct the driveways, sidewalks, courts, entry ways, stairs and/or
halls, which shall be used for the purposes of ingress and egress only;
(b) Keep all windows, glass, window coverings, doors, locks and hardware in
good, clean order and repair;

--------------------------------------------------------------------------------

(c) Not obstruct or cover the windows or doors;
(d) Not leave windows or doors in an open position during any inclement weather;
(e) Not hang any laundry, clothing, sheets, etc. from any window, rail, porch or
balcony nor air or dry any of same within any yard area or space;
(f) Not cause or permit any locks or hooks to be placed upon any door or window
without the prior written consent of Lessor;
(g) Keep all air conditioning filters clean and free from dirt;
(h) Keep all lavatories, sinks, toilets, and all other water and plumbing
apparatus in good order and repair and shall use same only for the purposes for
which they were constructed. Lessee shall not allow any sweepings, rubbish,
sand, rags, ashes or other substances to be thrown or deposited therein. Any
damage to any such apparatus and the cost of clearing stopped plumbing resulting
from misuse shall be borne by Lessee;
(i) And Lessee's family and guests shall at all times maintain order in the
Premises and at all places on the Premises, and shall not make or permit any
loud or improper noises, or otherwise disturb other residents;
(j) Keep all radios, television sets, stereos, phonographs, etc., turned down to
a level of sound that does not annoy or interfere with other residents;
(k) Deposit all trash, garbage, rubbish or refuse in the locations provided
therefor and shall not allow any trash, garbage, rubbish or refuse to be
deposited or permitted to stand on the exterior of any building or within the
common elements;
(l) Abide by and be bound by any and all rules and regulations affecting the
Premises or the common area appurtenant thereto which may be adopted or
promulgated by the Condominium or Homeowners' Association having control over
them.
10.            DAMAGE TO PREMISES. In the event the Premises are destroyed or
rendered wholly untenantable by fire, storm, earthquake, or other casualty not
caused by the negligence of Lessee, this Agreement shall terminate from such
time except for the purpose of enforcing rights that may have then accrued
hereunder. The rental provided for herein shall then be accounted for by and
between Lessor and Lessee up to the time of such injury or destruction of the
Premises, Lessee paying rentals up to such date and Lessor refunding rentals
collected beyond such date. Should a portion of the Premises thereby be rendered
untenantable, the Lessor shall have the option of either repairing such injured
or damaged portion or terminating this Lease. In the event that Lessor exercises
its right to repair such untenantable portion, the rental shall abate in the
proportion that the injured parts bears to the whole Premises, and such part so
injured shall be restored by Lessor as speedily as practicable, after which the
full rent shall recommence and the Agreement continue according to its terms.




--------------------------------------------------------------------------------







11.            INSPECTION OF PREMISES.  Lessor and Lessor's agents shall have
the right at all reasonable times during the term of this Agreement and any
renewal thereof to enter the Premises for the purpose of inspecting the Premises
and all buildings and improvements thereon.  And for the purposes of making any
repairs, additions or alterations as may be deemed appropriate by Lessor for the
preservation of the Premises and to display the usual "for sale", "for rent" or
"vacancy" signs on the Premises at any time within forty-five (45) days before
the expiration of this Lease.  The right of entry shall likewise exist for the
purpose of removing placards, signs, fixtures, alterations or additions, but do
not conform to this Agreement or to any restrictions, rules or regulations
affecting the Premises.


12.            SUBORDINATION OF LEASE.  This Agreement and Lessee's interest
hereunder are and shall be subordinate, junior and inferior to any and all
mortgages, liens or encumbrances now or hereafter placed on the Premises by
Lessor, all advances made under any such mortgages, liens or encumbrances
(including, but not limited to, future advances), the interest payable on such
mortgages, liens or encumbrances and any and all renewals, extensions or
modifications of such mortgages, liens or encumbrances.


13.            LESSEE'S HOLD OVER.  If Lessee remains in possession of the
Premises with the consent of Lessor after the natural expiration of this
Agreement, a new tenancy from month-to-month shall be created between Lessor and
Lessee which shall be subject to all of the terms and conditions hereof except
that rent shall then be due and owing at ($3500.00) per month and except that
such tenancy shall be terminable upon fifteen (15) days written notice served by
either party.


14.            SURRENDER OF PREMISES.  Upon the expiration of the term hereof,
Lessee shall surrender the Premises in as good a state and condition as they
were at the commencement of this Agreement, reasonable use and wear and tear
thereof and damages by the elements excepted.


15.            QUIET ENJOYMENT.  Lessee upon payment of all of the sums referred
to herein as being payable by Lessee and Lessee's performance of all Lessee's
agreements contained herein and Lessee's observance of all rules and
regulations, shall and may peacefully and quietly have, hold and enjoy said
Premises for the term hereof.


16.            INDEMNIFICATION.  Lessor shall not be liable for any damage or
injury of or to the Lessee, Lessee's family, guests, invitees, agents or
employees or to any person entering the Premises or the building of which the
Premises are a part or to the goods or equipment, or in the structure or
equipment of the structure of which the Premises are a part, and Lessee hereby
agrees to indemnify, defend and hold Lessor harmless from any and all claims or
assertions of every kind and nature.


17.            DEFAULT.  If Lessee fails to comply with any of the material
provisions of this Agreement, other than the covenant to pay rent, or any
present rules and regulations or any that may be hereafter prescribed by Lessor,
or materially fails to comply with any duties imposed on Lessee by statute,
within seven (7) days after delivery of written notice by Lessor specifying the
non-compliance and indicating the intention of Lessor to terminate the Lease by
reason thereof, Lessor may terminate this Agreement.

--------------------------------------------------------------------------------

If Lessee fails to pay rent when due and the default continues for seven (7)
days thereafter, Lessor may, at Lessor's option, declare the entire balance of
rent payable hereunder to be immediately due and payable and may exercise any
and all rights and remedies available to Lessor at law or in equity or may
immediately terminate this Agreement.
18.            LATE CHARGE. In the event that any payment required to be paid by
Lessee hereunder is not made within three (3) days of when due, Lessee shall pay
to Lessor, in addition to such payment or other charges due hereunder, a "late
fee" in the amount of fifteen dollars ($15.00).

19.            ABANDONMENT. If at any time during the term of this Agreement
Lessee abandons the Premises or any part thereof, Lessor may, at Lessor's
option, obtain possession of the Premises in the manner provided by law, and
without becoming liable to Lessee for damages or for any payment of any kind
whatever. Lessor may, at Lessor's discretion, as agent for Lessee, relet the
Premises, or any part thereof, for the whole or any part thereof, for the whole
or any part of the then unexpired term, and may receive and collect all rent
payable by virtue of such reletting, and, at Lessor's option, hold Lessee liable
for any difference between the rent that would have been payable under this
Agreement during the balance of the unexpired term, if this Agreement had
continued in force, and the net rent for such period realized by Lessor by means
of such reletting. If Lessor's right of reentry is exercised following
abandonment of the Premises by Lessee, then Lessor shall consider any personal
property belonging to Lessee and left on the Premises to also have been
abandoned, in which case Lessor may dispose of all such personal property in any
manner Lessor shall deem proper and Lessor is hereby relieved of all liability
for doing so.

20.            ATTORNEYS' FEES. Should it become necessary for Lessor to employ
an attorney to enforce any of the conditions or covenants hereof, including the
collection of rentals or gaining possession of the Premises, Lessee agrees to
pay all expenses so incurred, including a reasonable attorneys' fee.

21.            RECORDING OF AGREEMENT. Lessee shall not record this Agreement on
the Public Records of any public office. In the event that Lessee shall record
this Agreement, this Agreement shall, at Lessor's option, terminate immediately
and Lessor shall be entitled to all rights and remedies that it has at law or in
equity.

22.            GOVERNING LAW. This Agreement shall be governed, construed and
interpreted by, through and under the Laws of the Province of Ontario.

23.            SEVERABILITY. If any provision of this Agreement or the
application thereof shall, for any reason and to any extent, be invalid or
unenforceable, neither the remainder of this Agreement nor the application of
the provision to other persons, entities or circumstances shall be affected
thereby, but instead shall be enforced to the maximum extent permitted by law.

--------------------------------------------------------------------------------






24.            BINDING EFFECT.  The covenants, obligations and conditions herein
contained shall be binding on and inure to the benefit of the heirs, legal
representatives, and assigns of the parties hereto.


25.            DESCRIPTIVE HEADINGS.  The descriptive headings used herein are
for convenience of reference only and they are not intended to have any effect
whatsoever in determining the rights or obligations of the Lessor or Lessee.


26.            CONSTRUCTION.  The pronouns used herein shall include, where
appropriate, either gender or both, singular and plural.


27.            NON-WAIVER.  No indulgence, waiver, election or non-election by
Lessor under this Agreement shall affect Lessee's duties and liabilities
hereunder.


28.            MODIFICATION.  The parties hereby agree that this document
contains the entire agreement between the parties and this Agreement shall not
be modified, changed, altered or amended in any way except through a written
amendment signed by all of the parties hereto.






IN WITNESS WHEREOF, the parties have caused these presents to be duly executed
on this ___day of July, 2013.




S I G N E D:
 
 
/s/ Rose
Perri                                                                                                                                                                       /s/
Brian Lukian        
per:  Golden Bull Estates
Ltd.                                                                                                                              per:
EastGate Pharma

 




WITNESSED BY:






/s/ A. Gluskin
